DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Specification

The disclosure is objected to because of the following informalities:
US Application No. 15/509,651 (paragraph 0001, line 1) is now US Patent 11,123,143;
US Application No. 15/288,769 (paragraph 0001, line 2) is now US Patent 10,350,012;
US Application No. 11/750,815 (paragraph 0001, line 3) is now US Patent 9,492,237;
US Application No. 11/646,204 (paragraph 0065, line 9) is now US Patent 8,571,628;
US Application No. 11/750,807 (paragraph 0121, line 2) is now US Patent 9,724,165.
Appropriate correction is required.

Claim Objections

Claim 18 is objected to because of the following informalities:
Claim 18, “maker” (line 1) should be – marker --.  Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: tracking system (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 9, and 19 recite an abstract idea of 
“calculating/determining a position of a tool relative to the anatomical feature based on the first data and the second data” (mathematical concept).
Under prong 2, step 2A, claims 1 and 9 recite a particular machine including a base, an arm extending from the base and having a distal end configured to be coupled to a tool; a tracking system/circuitry configured to collect data indicative of the positions of the base and anatomical feature/target. This, the claim limitations are indicative of integration into a practical application (see 2019 PEG, slide 20). In claim 19, the abstract idea is integrated into a practical application of “guiding usage of the tool based on the position of the tool relative to the target site”.
Accordingly, claims 1, 9, and 19 and their respective dependent claims 2-8, 10-18, and 20 are patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9, 11, 13, 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, and 11 of U.S. Patent No. 11,123,143 (to Kang et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Kang et al. (‘143) anticipates:

1. A surgical system (claim 1), comprising:
a base (claim 1, line 3);
an arm extending from the base and having a distal end configured to be coupled to a tool (claim 1, lines 4-5);
a first marker coupled in fixed relation to the base (claim 1, line 6);
a tracking system (claim 1, line 7) configured to:
collect first data indicative of a position of the first marker (claim 1, lines 
8-9); and
collect second data indicative of a position an anatomical feature of a 
patient (claim 1, line 12); and
a processor configured to calculate a position of the tool relative to the 
anatomical feature based on the first data and the second data (claim 1, lined 14-18).

2 and 11. The surgical system of claim 1, wherein the arm comprises a joint; and
the processor is configured calculate the position of the tool relative to the anatomical feature based on data indicative of an angle of the joint (claim 4).

3 and 13. The surgical system of claim 2, wherein the arm comprises a joint encoder configured to detect the angle of the joint (claim 6/5/4).

5. The surgical system of claim 1, wherein the first marker comprises a reflective array and the tracking system is configured to detect infrared light reflected by the reflective array (claim 7).

6. The surgical system of claim 1, wherein the tracking system comprises a stereo camera pair (claim 8).

7. The surgical system of claim 1, wherein the processor is further configured to control the arm to guide the position of the tool to a target point at the anatomical feature (claim 9).

9. A system (claim 1), comprising:
a base (claim 1, line 3);
a moveable arm extending from the base (claim 1, line 4);
a tool mounted on the moveable arm (claim 1, lines 3-4); and
circuitry (claim 1, line 7) configured to:
obtain first data indicative of a position of the base (claim 1, lines 8-9);
obtain second data indicative of a position of a target site (claim 1, lines 
10-11); and
determine a position of the tool relative to the target site based on the first 
data and the second data (claim 1, lines 16-18).

19. A method of operating a surgical system (claim 11), comprising:
obtaining first data indicative of a position of a base supporting an arm (claim 11, lines 7-9), a tool mounted on the arm such that the tool is moveable relative to the base by action of the arm (claim 11, lines 16-17);
obtaining second data indicative of a position of a target site (claim 11, lines 10-13);
determining a position of the tool relative to the target site based on the first data and the second data (claim 11, lines 14-18); and
guiding usage of the tool based on the position of the tool relative to the target site (claim 11, lines 19-20).

20. The method of claim 19, wherein the guiding usage of the tool comprises controlling an actuated joint of the arm to force alignment of the tool with the target site (claim 11, lines 19-20).

Claims 4, 8, 10, 12, 14, 16, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of U.S. Patent No. 11,123,143 (to Kang et al.) in view of Quaid et al. (US 2006/0142657).

Kang et al.(‘143) claims the claim limitations as discussed above.
Regarding claim 4, while Kang et al. (‘143) does not claim the joint is motorized, the limitation would have been obvious in view of Quaid et al.. Quaid discloses the joint is motorized (since robotic arm 33 moves and is based on joints 33d, 33e, Fig. 2A; paragraph 0113, lines 8-21) for moving the robotic arm.

Regarding claim 8, while Kang et al. (‘143) does not claim the processor is further configured to update the position of the tool relative to the anatomical feature in response to data indicative of movement of the tool relative to the base, the limitation would have been obvious in view of Quaid et al.. Quaid et al. discloses a processor is further configured to update the position of the tool relative to the anatomical feature (guide tool relative to target site on patient, paragraph 0184, lines 1-4) in response to data indicative of movement of the tool relative to the base (movement of tool relative to target site, paragraph 0184, lines 1-4, occurs in response to movement of tool relative to haptic object) for guiding the tool.

Regarding claim 10, while Kang et al. (‘143) does not claim the tool is a cutting tool, the limitation would have been obvious in view of Quaid et al.. Quaid et al. discloses the tool is a cutting tool (paragraph 0118, lines 42-43) for performing surgery.

Regarding claim 12, while Kang et al. (‘143) does not claim the arm is motorized, and wherein the circuitry is configured to control the angle of the joint, the limitation would have been obvious in view of Quaid et al.. Quaid et al. discloses the arm is motorized (implied by movement of robotic arm 33), and wherein the circuitry is configured to control the angle of the joint (implied by movement of arm 33 is based on joint 33e, Fig. 2A; paragraph 0113, lines 8-21) for controlling movement of the arm.

Regarding claim 14, while Kang et al. (‘143) does not claim the base is a wheeled cart, the limitation would have been obvious in view of Quaid et al.. Quaid et al. discloses the base is a wheeled cart (30 is on wheels 38’s, Fig. 2A) for supporting the surgical system.

Regarding claim 16, while Kang et al. (‘143) does not claim the system is further configured to execute a calibration procedure to determine one or more coordinate transformations (calibrate to establish a geometric relationship, paragraph 0206, lines 1-4), the circuitry configured to determine the position of the tool relative to the target site using the one or more coordinate transformations (position of tool 50 is based on geometric relationships with respect to 45 during calibration, paragraph 0206, lines 32-38), the limitations would have been obvious in view of Quaid et al. Quaid et al. discloses the system is further configured to execute a calibration to determine one or more coordinate transformations (calibrate to establish a geometric relationship, paragraph 0206, lines 1-4), the circuitry configured to determine the position of the tool relative to the target site using the one or more coordinate transformations (position of tool 50 is based on geometric relationships with respect to 45 during calibration, paragraph 0206, lines 32-38).
It is noted that executing a registration procedure to determine one or more coordinate transformations is an optional limitation since it is recited in the alternative form.

Regarding claim 18, while Kang et al. (‘143) does not claim a maker removeably attachable to the arm, the marker attached to the arm during the calibration and removed from the moveable arm before interaction of the tool with the target site, the limitations would have been obvious in view of Quaid et al. Quaid et al discloses a maker (47) removeably attachable to the arm (paragraph 0138, lines 1-4), the marker attached to the arm during the calibration (paragraph 0138, lines 1-2) and removed from the moveable arm before interaction of the tool with the target site (paragraph 0138, line 4).

It is noted that that the marker is attached to the arm during the registration procedure is an optional limitation since it is recited in the alternative form.

Regarding claim 20, while Kang et al. (‘143) does not claim the guiding usage of the tool comprises controlling an actuated joint of the arm to force alignment of the tool with the target site, the limitation would have been obvious in view of Quaid et al.. Quaid et al. discloses the guiding usage of the tool comprises controlling an actuated joint of the arm to force alignment of the tool with the target site (guide the tool 50 to a surgical site of the patient, paragraph 0184, lines 1-4) for performing surgery

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quaid et al. (US 2006/0142657).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Regarding claims 1, 9, and 19, Quaid et al. discloses a surgical system and method (Fig. 1), comprising:
a base (base 32 of haptic device 30);
an arm (33) extending from the base (32) and having a distal end (distal end of arm 33, Fig. 2A) configured to be coupled to a tool (50);
a first marker (S3 on 45, Fig. 5) coupled in fixed relation to the base (45 is coupled in fixed relation with base 30/32, paragraph 0139, lines 1-4, 32 is part of 30);
a tracking system (40, Fig. 1) configured to:
collect first data indicative of a position of the first marker (paragraph 0139, lines 11-14); and
collect second data indicative of a position an anatomical feature of a 
patient (paragraph 0130, lines 30-33); and
a processor (31 of haptic device 30) configured to calculate a position of 
the tool (guide the tool 50 to a surgical site of the patient, paragraph 0184, lines 1-4) relative to the anatomical feature (paragraph 0184, lines 1-4) based on the first data (guide the tool 50 to a surgical site of the patient, paragraph 0184, lines 1-4) and the second data (pose of tool 50 is based on fixed geometric relationship between 30 and 45, paragraph 0206, lines 4-7, 32-37, 32 is part of 30).

Regarding claims 2 and 11, Quaid et al. discloses the arm comprises a joint; and
the processor is configured calculate the position of the tool relative to the anatomical feature (guiding the tool 50 to a surgical site of the patient, paragraph 0184, lines 1-4) based on data indicative of an angle of the joint (since guiding the tool 50 is based on movement of arm 33, movement of arm 33 is based on joint 33e, Fig. 2A; paragraph 0113, lines 8-21).

Regarding claims 3 and 13, Quaid et al. discloses the arm comprises a joint encoder configured to detect the angle of the joint (paragraph 0197, paragraph 0197, lines 1-6).

Regarding claim 4, Quaid et al. discloses the joint is motorized (since robotic arm 33 moves and is based on joints 33d, 33e, Fig. 2A; paragraph 0113, lines 8-21).

Regarding claim 5, Quaid et al. discloses the first marker comprises a reflective array and the tracking system is configured to detect infrared light reflected by the reflective array (paragraph 0130, lines 41-47).

Regarding claim 6, Quaid et al. discloses the tracking system comprises a stereo camera pair (paragraph 0131, lines 7-11).

Regarding claim 7, Quaid et al. discloses the processor is further configured to control the arm to guide the position of the tool to a target point at the anatomical feature (paragraph 0184, lines 1-4).

Regarding claim 8, Quaid et al. discloses the processor is further configured to update the position of the tool relative to the anatomical feature (guide tool relative to target site on patient, paragraph 0184, lines 1-4) in response to data indicative of movement of the tool relative to the base (movement of tool relative to target site, paragraph 0184, lines 1-4, occurs in response to movement of tool relative to haptic object).

Regarding claim 10, Quaid et al. discloses the tool is a cutting tool (paragraph 0118, lines 42-43).

Regarding claim 12, Quaid et al. discloses the arm is motorized (implied by movement of robotic arm 33), and wherein the circuitry is configured to control the angle of the joint (implied by movement of arm 33 is based on joint 33e, Fig. 2A; paragraph 0113, lines 8-21).

Regarding claim 14, Quaid et al. discloses the base is a wheeled cart (30 is on wheels 38’s, Fig. 2A).

Regarding claim 15, Quaid et al. discloses the target site is associated with a patient's anatomy (paragraph 0184, lines 1-4).

Regarding claim 16, Quaid et al. discloses the system is further configured to execute a calibration to determine one or more coordinate transformations (calibrate to establish a geometric relationship, paragraph 0206, lines 1-4), the circuitry configured to determine the position of the tool relative to the target site using the one or more coordinate transformations (position of tool 50 is based on geometric relationships with respect to 45 during calibration, paragraph 0206, lines 32-38).

It is noted that executing a registration procedure to determine one or more coordinate transformations is an optional limitation since it is recited in the alternative form.

Regarding claim 17, Quaid et al. discloses a probe used in the calibration or registration procedure (paragraph 0192, lines 10-11).

Regarding claim 18, Quaid et al. discloses a maker (47) removeably attachable to the arm (paragraph 0138, lines 1-4), the marker attached to the arm during the calibration (paragraph 0138, lines 1-2) and removed from the moveable arm before interaction of the tool with the target site (paragraph 0138, line 4).

It is noted that that the marker is attached to the arm during the registration procedure is an optional limitation since it is recited in the alternative form.

Regarding claim 20, Quaid et al. discloses the guiding usage of the tool comprises controlling an actuated joint of the arm to force alignment of the tool with the target site (guide the tool 50 to a surgical site of the patient, paragraph 0184, lines 1-4).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 2022/0031404) is a child of the instant application and claims a surgical system and method but does not claim calculating a position of the tool relative to the anatomical feature based on the first data/marker (position of base of surgical system) and the second data/marker (position of target site).
Kang et al. (US 2021/0128253) is a related application and claims a robotic surgical system but does not claim calculating a position of the tool relative to the anatomical feature based on the first data/marker (position of base of surgical system) and the second data/marker (position of target site).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
September 10, 2022